Exhibit 10.38 June 5, 2015 Lize Davis-Karaolis President Karagen Pharmaceuticals, Inc. 4 Club Road Baltimore, MD 21210 Dear Ms. Lize Davis-Karaolis: We reference Section 4.2.2 of the License Agreement effective as of June 20, 2012 by an between Aduro Biotech, Inc. and Karagen Pharmaceuticals, Inc. (the “License Agreement”).Aduro agrees to increase the annual minimum royalty from Fifteen Thousand Dollars ($15,000) to Thirty-nine Thousand Dollars ($39,000) beginning as of June 20, 2015.No other changes are made to the License Agreement and it remains in full force and effect.
